Citation Nr: 1510448	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-07 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Mother, and Veteran's Father


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A hearing was held in April 2009 and a transcript of that hearing is of record.  The Veteran testified before a Veterans Law Judge who has since retired.  The Board inquired as to whether the Veteran wanted another hearing before a Veterans Law Judge who would decide her claim but the Veteran did not respond.  

In July 2009, the Board remanded this claim for further development.  In December 2011, the Board again remanded this matter to obtain the Veteran's complete Military Personnel file as well as other investigative records.  In January 2013, the Board again remanded this matter to obtain service and personnel records for the Veteran under both her married and unmarried names, specifically reports from the U.S.S. ENTERPRISE, Navy Office of the Judge Advocate General (JAG) and Naval Criminal Investigative Service (NCIS).  The Board finds the additional development has been satisfied.  


FINDING OF FACT

The competent and credible evidence shows that the Veteran has a diagnosis of PTSD that was caused by a stressor which occurred during her active service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran in November 2005 and March 2006.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA afforded the Veteran an adequate examination and obtained an adequate expert opinion in September 2010.  The examiner considered the relevant history of the Veteran's psychiatric condition, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.

II.  Merits of the Claim

The Veteran contends that service connection is warranted for PTSD on the basis that she presently suffers from PTSD due to in-service stressors.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id.; see also 38 C.F.R. § 4.125(a) (2014).

The Veteran underwent a VA examination in September 2010.  The examiner diagnosed the Veteran with PTSD resulting from military sexual trauma.  This diagnosis satisfies the first prong of a service connection claim.

A hearing was held in April 2009.  At that time, the Veteran testified that she experienced both sexual harassment and sexual trauma while working in the kitchen of the U.S.S. ENTERPRISE.  Regarding the sexual harassment, the Veteran testified that she had superiors that would make derogatory remarks towards her.  Specifically, she testified that her supervisor would "corner me when I was doing dishes or whatever and come up behind me and grab my boobs.  It was just- it was - it was constant - it was- it was - he would just manhandle me".  

Regarding the sexual trauma she experienced in-service, the Veteran testified that one evening a friend of hers asked her to go get a soda while she was on a break.  They went to the weapons magazine room on the ship, which the Veteran testified she told the friend she did not have clearance to be in.  She then testified the friend closed the hatch behind her, took her clothes off and raped her.  The Veteran testified that after the rape occurred she sent an email to her best friend, telling her about the incident.  She further testified that she went to the career services on the ship to report the rape but was told it was consensual and she was disciplined by being "sent up for a Captain's Mast."  No rape kit was performed and there is no documentation of her report of the rape in her personnel files.

To corroborate the Veteran's testimony, a June 2009 buddy statement from V.H., the Veteran's friend, indicates the Veteran informed her of the ongoing sexual harassment she was enduring while in service.  She also indicated the Veteran emailed her that she had been raped, as the Veteran had testified.

The Veteran's testimony is also consistent with her report of the incident in the February 2006 PTSD questionnaire.  The Board finds the Veteran's testimony and her recount of the personal harassment and assault in service to be credible and competent.

The Veteran's parents also testified at the April 2009 hearing.  The Veteran's parents testified they were aware of the sexual harassment the Veteran was experiencing on board the U.S.S. ENTERPRISE and had contacted the Chaplain of the ship in an effort to help their daughter.  Moreover, the Veteran's mother testified she became aware of the rape at a later time through an entry in her daughter's diary, but the diary has since been lost or destroyed.  The Board also finds the Veteran's parents' testimony to be probative and credible in verifying the Veteran's in-service stressor.

Furthermore, the record includes a letter of record from the Veteran's father dated March 2000, in which her father reiterates the Veteran's complaints of sexual harassment and abuse.  The Veteran's father indicates that his letter is in an effort to end the harassment and inappropriate behavior towards his daughter on the ship.  This letter is another documentation of the Veteran's ongoing struggles with harassment while working on the U.S.S. ENTERPRISE.

In addition, the Veteran's personnel file confirms the Veteran's report that she was disciplined following the March 2001 incident.  There is a Court Memorandum with an action date of March 2001which lists the offense as "failure to obey other lawful order on March 15, 2001" with the punishment of 30 days rest and 30 days extra duty, reduction in rank as well as a fine.  The Veteran testified the reason for the punishment was for her being in the magazine room, which she did not have authorized access.  The timing of the punishment is consistent with the Veteran's testimony regarding the assault and the consequences she suffered for reporting it.

Based on the Veteran's testimony, the testimony of her parents, the buddy statement from V.H. and evidence of discipline following the Veteran's report of the assault, the Board finds the Veteran's in-service stressor is verified.  38 C.F.R. § 3.304(f)(5).

As to the third element of a service connection claim for PTSD, an undated medical examination was performed by Dr. K.C., a licensed clinical psychologist.  Dr. K.C. opined the Veteran's PTSD, chronic adjustment disorder, dysthymic disorder and depression are a direct result of her active service in the military.  She indicated the Veteran did not begin using the mental health resources until early 2005, which was five years after the alleged military sexual trauma and harassment.  The examiner further indicated the Veteran's mental health diagnoses continued to worsen with time and "she has steadily needed mental health services more regularly", which the examiner stated was consistent symptomatology with untreated PTSD.  

Moreover, as previously mentioned, a VA examination was performed in September 2010.  The Veteran told the examiner that following the rape, "she developed migraine headaches and lost something like 50 pounds and isolated herself".  She was honorably discharged in 2003 and moved to South Carolina with her husband but got a divorce one year later.  The Veteran reported serious problems with intimacy with males and an overwhelming anxiety when she is in stressful situations and cannot think clearly.  The examiner diagnosed the Veteran with PTSD from military sexual trauma, mild to moderate.  He indicated the Veteran has the "stressors that occurred while she was in the military during which she was horrified, humiliated, and fear for her safety and life".

The Board finds that both the undated examination completed by Dr. K.C. and the September 2010 VA examiner's findings are thorough and adequate evidence that warrant significant probative weight.   As such, these examinations provide the positive medical evidence of a nexus between current PTSD and her specific in-service stressor of sexual harassment and rape.

Based on all evidence of record and for the reasons stated above, the Board concludes that the preponderance of evidence supports a finding that the Veteran has a diagnosis of PTSD and a verified in-service stressor.  Therefore, the appeal must be granted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


